 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1648 
In the House of Representatives, U. S., 
 
November 17, 2010 
 
RESOLUTION 
Supporting the goals and ideals of National Adoption Day and National Adoption Month by promoting national awareness of adoption and the children in foster care awaiting families, celebrating children and families involved in adoption, recognizing current programs and efforts designed to promote adoption, and encouraging people in the United States to seek improved safety, permanency, and well-being for all children. 
 
 
Whereas there are over 423,000 children in the foster care system in the United States, and more than 114,000 of whom are waiting for families to adopt them;  
Whereas 56 percent of the children in foster care are age 10 or younger;  
Whereas the average length of time a child spends in foster care is more than 2 years;  
Whereas for many foster children, the wait for a permanent, adoptive, forever family in which they are loved, nurtured, comforted, and protected seems endless;  
Whereas the number of youth who age out of the foster care system by reaching adulthood without being placed in a permanent home has increased by more than 55 percent since 1999, as more than 29,000 foster youth aged out of foster care during 2009;  
Whereas every day loving and nurturing families are strengthened and expanded when committed and dedicated individuals make an important difference in the life of a child through adoption;  
Whereas while 3 in 10 people in the United States have considered adoption, a majority of them have misconceptions about the process of adopting children from foster care and the children who are eligible for adoption;  
Whereas 71 percent of those who have considered adoption consider adopting children from foster care above other forms of adoption;  
Whereas 45 percent of people in the United States believe that children enter the foster care system because of juvenile delinquency, when in reality the vast majority of children in the foster care system were victims of neglect, abandonment, or abuse;  
Whereas 46 percent of people in the United States believe that foster care adoption is expensive, when in reality there is no substantial cost for adopting from foster care, and financial support in the form of an adoption assistance subsidy is available to adoptive families of eligible children adopted from foster care and continues after the adoption is finalized until the child is 18, so that income will not be a barrier to becoming a parent to a foster child who needs to belong to a family;  
Whereas significant tax credits are available to families who adopt children with special needs;  
Whereas the Department of Health and Human Services, Administration for Children and Families, in a partnership with the Ad Council, supports a national recruitment campaign for adoptive parents;  
Whereas the Collaboration to AdoptUsKids features a photolisting Web site for waiting foster children and prospective adoptive families at www.adoptuskids.org, and in Spanish at www.adopte1.org;  
Whereas National Adoption Day is a collective national effort to find permanent, loving families for children in the foster care system;  
Whereas since the first National Adoption Day in 2000, over 30,000 children have joined forever families during National Adoption Day;  
Whereas in 2009, adoptions were finalized for nearly 5,000 children through more than 325 National Adoption Day events in all 50 States, the District of Columbia, and Puerto Rico;  
Whereas National Adoption Month celebrates the gift of adoption, recognizing the adoptive and foster families who share their hearts and homes with children in need, and raises awareness of the need for families for the many waiting children, particularly older children and teens, children of color, members of sibling groups, and children with physical and emotional challenges; and  
Whereas November 2010 is National Adoption Month, and November 20, 2010, is National Adoption Day, and activities and information about both are available at www.childwelfare.gov/adoption/nam/activities.cfm: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of National Adoption Day and National Adoption Month;  
(2)recognizes that every child in foster care deserves a permanent and loving family;  
(3)recognizes the significant commitment of taxpayers to support adoption, including the $1,900,000,000 provided to support adoption through the Title IV–E Adoption Assistance program, as well as the assistance provided through the Title IV–E Foster Care program to 114,000 children waiting for adoptive families, among other important programs; and  
(4)encourages the citizens of the United States to consider adoption of children in foster care who are waiting for a permanent, loving family.  
 
Lorraine C. Miller,Clerk. 
